DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/2021 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 9-11 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the length" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-5, and 9-11 are rejected because they depend from claim 1.

Regarding claim 3, the claim indefinite because it is depended from canceled claim 2.

Regarding claim 4, the claim indefinite because it is depended from canceled claim 2.

Regarding claim 9, line 2, there is insufficient antecedent basis for the limitation "the opposing side wall section" in the claim. Note that claim 1 calls for “an opposing side wall (line 11)”. 

Regarding claim 14, the claim indefinite because it is depended from canceled claim 13.
Note: the Examiner tried many times to contact the Applicant to do Examiner’s amendments, but the phones numbers listed in the application are not working.  



Regarding claim 6, in lines 1-2 the phrase “wherein the positioner comprises: a first actuator for applying pressure to the first pressure point; and” must be changed “wherein the positioner further comprises” because a first actuator is repeating lines 15-16 of claim 1.

Regarding claim 8, in line 3 the phrase “arranged substantially perpendicular” must be changed “arranged perpendicular”.

Regarding claim 8, in line 6 the phrase “arranged substantially perpendicular” must be changed “arranged perpendicular”.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3-5, 9-11, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Regarding claim 1, neither Schrag (US5226356A) nor Naaktgeboren (US4750418A) disclose every single limitation as set forth, nor does the combination of Schrag and Naaktgeboren teach single limitation of the claim. Specifically, the prior art fails to disclose “wherein the positioner comprises: an actuator for contacting and applying pressure directly to the first pressure point; and a coupler for providing a coupling between the first pressure point and the second pressure point, the coupler having a first end connected to a frame of the baler and to a point on the movable wall section near the first pressure point, and at a second end connected to the frame of the baler and to the second pressure point, wherein the first end and the second end are spaced apart along the longitudinal direction of the bale chamber” in combination with the other limitations of the claim. 
Claims 3-5 and 9-11 are depend from claim 1.

Claims 12 and 16 are allowed.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 12, neither Schrag (US5226356A) nor Naaktgeboren (US4750418A) disclose every single limitation as set forth, nor does the combination of 
Claims 14 and 16 are depend from claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.A./Examiner, Art Unit 3725   
                                                                                                                                                                                                     /JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        November 5, 2021